Citation Nr: 1447436	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-23 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from August 1955 to June 1958. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which found that new and material evidence had not been received to reopen a claim for entitlement to service connection for a mood disorder (also claimed as PTSD and a mental condition).  In February 2012, the Veteran testified at a hearing before the undersigned. In April 2012, the Board reopened and remanded the underlying claim for additional development.

In April 2013, the Board issued a decision denying the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In October 2013, the Court granted the Veteran's appeal and remanded the claim for additional development in accordance with the Joint Motion for Remand.  In May 2014, the Board remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The weight of the credible evidence is against a finding that the Veteran has PTSD that comports with DSM-IV.
 
2.  An acquired psychiatric disorder other than PTSD, to include an anxiety disorder and an adjustment disorder, was not present in service and is not etiologically related to active duty service. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during active duty service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2014).
 
2.  An acquired psychiatric disorder other than PTSD was not incurred or aggravated by active duty service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a heightened burden of notification when the Veteran claims service connection for PTSD based upon personal assault.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  In this case, the Veteran received many letters from VA informing him that evidence other than his service and personnel records could help establish his claim.  In August and September 2009 letters, the Veteran was specifically notified that his complete service and personnel records were not available due to destruction in a fire at the National Personnel Records Center (NPRC) and he was offered examples of other types of evidence to support the claim.  More recent letters in October and November 2012 also provided examples of types of evidence that could be used in support of the claim based on personal assault.  The claim was readjudicated in the September 2014 supplemental statement of the case.  Mayfield, 444 F. 3d at 1333-34. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  As this is a paperless claim, the Board has reviewed the Veteran's VBMS and paperless Virtual VA claims file.  The Board also finds that VA has complied with the April 2012 and May 2014 remand orders of the Board.  In response to the Board's remands, the Veteran was contacted and asked to identify all physicians who had treated his claimed psychiatric disorder, including treatment with his private physician, Dr. Daly, and treatment associated with his reported commitment under the Baker Act.  No response to this request was received and VA is therefore unable to obtain any records of private treatment reported by the Veteran.  Similarly, VA was unable to forward the Veteran's case to the Joint Services Records and Research Center (JSRRC) for verification of the reported stressor due to the Veteran's failure to respond to a request for details regarding the incident in a November 2012 letter.  VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA. See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is therefore clear that any failure to develop private evidence in support of the claim rests with the Veteran himself.

The record also indicates that the Veteran's complete service treatment and personnel records are not available due to destruction during a fire at the NPRC in St. Louis, Missouri, in July 1973.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  As such, the 
Board's April 2012 remand ordered that VA should make additional efforts to verify the Veteran's reports of a sexual assault during service and to obtain service personnel records.  In response to the remand, VA requested the NPRC search for records of the Veteran's reported in-service treatment at Fort Bragg, North Carolina.  A May 2012 response from the NPRC indicated that no records were available, and the Veteran was informed that records from Fort Bragg and from his time aboard the USS GENERAL W. A. MANN were not available (due to destruction in the fire) in a June 2012 letter.  VA also contacted the National Archives and Records Administration (NARA) and Defense Finance and Accounting Service (DFAS) to obtain any financial records pertaining to the Veteran's period of active duty service, but was informed in August 2012 that these organizations also had no records available.  Furthermore, in November 2012, VA was told by the US Army Crime Records Center that they had no records pertaining to the Veteran's reported in-service sexual assault.  The Veteran was again informed in an October 2012 letter that records from these facilities were not available.  The Veteran was then provided a VA psychiatric examination in February 2013, and an additional opinion was obtained in July 2014, and the case was readjudicated in the September 2014 supplemental statement of the case.  Therefore, VA has complied with the remand orders of the Board. 

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.

II.  Analysis

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, claimed as PTSD, as it was incurred due to an incident of sexual assault during active duty service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.   38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychosis, to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, there is no indication in the record that the Veteran suffered from psychosis or a psychotic condition in service or within one year following service separation. 

The Board will first address the Veteran's contentions regarding PTSD before turning to any other diagnosed psychiatric disorders. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f).

The evidence establishes that the Veteran does not have PTSD.  Although one of the Veteran's VA physicians noted a diagnosis of PTSD in May 2012, the Board finds that the weight of all the competent evidence of record establishes that the Veteran does not meet the criteria for a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a). 

Review of the Veteran's psychiatric clinical records shows that he has not received consistent mental health treatment and has only been diagnosed with PTSD on one occasion.  In a January 2003 telephone contact, the Veteran requested treatment from the VA for anxiety related to an incident of military sexual trauma.  He was provided a psychology consultation at the Bay Pines VA Medical Center (VAMC) in March 2003 and diagnosed with an adjustment disorder with mixed emotional features.  All other diagnoses were deferred until a later date.  No other psychiatric examinations were conducted until May 2012, when the Veteran underwent an evaluation at the Tampa VAMC.  A diagnosis of PTSD was rendered based on the Veteran's reports of sexual trauma during service and symptoms including flashbacks and nightmares.  Although a finding of PTSD was made, three months later in August 2012, the diagnoses were changed to an anxiety disorder and rule out PTSD based on the results of psychiatric testing to screen for PTSD.  Thus, VA treatment records demonstrate a single finding of PTSD in May 2012, but all other psychiatric evaluations conducted at the VAMC (including the August 2012 PTSD testing) indicate other diagnoses are more appropriate. 

The February 2013 VA psychiatric examination also does not establish a finding of PTSD.  After examining the Veteran and reviewing the complete claims file, including service and post-service medical records, the VA examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  Although he endorsed some symptoms indicative of PTSD, the necessary showing of impairment to social or occupational functioning was not displayed, and thus the Veteran did not meet the full criteria for the disorder.  The examiner explained that such impairment was necessary in order for a diagnosis of PTSD to be made, even if the Veteran endorsed symptoms of PTSD on clinical testing.  It was significant that despite the reported trauma, the Veteran was still able to function reasonably well in social and occupational settings.  In that regard, the examiner noted that VA depression and PTSD screenings from 2008 to 2011 were negative for indication of PTSD, and that it was not until 2012 that there was any indication of impairment of functioning related to the contended in-service trauma.  There additionally were no previous "markers" or clues that the trauma had occurred or caused a psychiatric disorder in the Veteran.  Thus, the examiner based the conclusion reached, that the Veteran did not suffer from PTSD, on the Veteran's clinical picture and history, which demonstrated that the reported service assault did not have a significant enough impact on the Veteran's functioning so as to warrant a diagnosis of PTSD.  Therefore, even if the Veteran met Criterion F for a diagnosis of PTSD, the clinical conclusion was that he still did not meet the criteria for a diagnosis of PTSD. 

Pursuant to the decision of the Court and subsequent Board remand, in July 2014, another VA examiner reviewed the claims file in order to clarify whether the Veteran met the criteria for a diagnosis for PTSD.  The examiner agreed with the 2013 opinion, concluding that the Veteran did not suffer from PTSD as contemplated by the DSM-IV as due to the service trauma.  In so finding, the examiner took into account the Veteran's reported symptoms of PTSD and the effect of the service trauma on the Veteran.  That is, the Veteran's subjective notation that there was no negative impact from the service trauma, which the examiner noted was validated by his history as a highly functioning adult.  However, the examiner concluded that the Veteran's symptom presentation and history did not meet the criteria for a PTSD diagnosis.

The weight of the evidence establishes that the Veteran does not meet the criteria for a diagnosis of PTSD.  VA treatment records document a single finding of PTSD in May 2012, but all other examinations and testing has demonstrated the presence of other psychiatric disorders.  The February 2013 and July 2014 VA examiners also specifically found that the Veteran did not meet the criteria for PTSD based on his symptom presentation and review of the claims file.  Specifically, as explained above, the 2013 VA examiner determined that the criteria for a diagnosis of PTSD were not met because although the Veteran did display symptoms of PTSD as captured by the Clinician-Administered PTSD scale, the effect of the in-service stressor on his social and occupational functioning following separation from service and for the next many decades was not indicative of PTSD.  Even when taking into account that the stressor had been conceded, the 2014 VA examiner still concurred with the 2013 opinion.  

The Board has considered the statements of the Veteran that he has PTSD.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of PTSD.  He is competent to identify and explain the psychiatric symptoms that he observes and experiences, but the disability on appeal requires more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Psychiatric disorders are by their very nature complex disabilities that require specialized training to properly diagnose.  The Board therefore finds that the Veteran is not competent to diagnose himself with PTSD.  Thus, the weight of the medical and lay evidence of record establishes that the Veteran does not have PTSD in accordance with 38 C.F.R. § 4.125(a).

As the claim before the Board includes all acquired psychiatric disorders, the Board will now turn to whether service connection is warranted for the Veteran's other diagnosed mental conditions.  VA treatment records document diagnoses and treatment for an anxiety disorder and an adjustment disorder.  The February 2013 VA examiner also diagnosed an anxiety disorder.  Thus, the record clearly demonstrates the presence of other current psychiatric disorders.

The Board finds that an in-service injury is also established.  The Veteran testified in February 2012 that he was sexually assaulted by a Sergeant during his active duty service in Korea.  In the August 2009 PTSD questionnaire, the Veteran specified that the incident occurred in June 1957 in Munsun, Korea.  He has consistently reported that he was later asked to identify the man who assaulted him by a superior officer and was then transferred to another duty assignment in Korea.  Service treatment records are negative for evidence of a psychiatric disability and VA's attempts to verify the incident of sexual assault have been unsuccessful.  However, the Veteran is competent to describe events that occurred during service and he provided credible testimony regarding the incident of assault.  The Board will therefore resolve reasonable doubt in his favor and find that the incident of military sexual trauma reported by the Veteran occurred. 

The Board must now determine whether a nexus exists between the Veteran's current psychiatric disorders and the in-service injury.  Service records do not indicate such a link; they are negative for complaints or treatment for a psychiatric condition and there are no findings of a chronic psychiatric disorder during service.  The Veteran testified in February 2012 that he received some psychiatric treatment while stationed in Fort Bragg, North Carolina, but then later stated in a February 2013 letter that he did not tell the Fort Bragg physician about the incident of military sexual trauma.  It is therefore unclear whether the Veteran underwent actual psychiatric treatment during service. 

In addition, there is no medical evidence of a psychiatric disorder until years after the Veteran's discharge from service.  The record before the Board shows that the Veteran first sought psychiatric treatment in January 2003, 45 years after separation, when he requested a mental health consultation for anxiety associated with the episode of in-service sexual assault.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's anxiety and adjustment disorders were present in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There are also no medical opinions in support of the claim for service connection for a psychiatric disorder other than PTSD.  None of the Veteran's treating physicians have provided an opinion in support of the claim and the Veteran has often reported other psychological stressors related to family problems.  The February 2013 VA examiner also provided an opinion against the claim based on the contents of the service and post-service records, the Veteran's statements, and his behavior during and after service.  The July 2014 examiner found that there is no mental health diagnosis due to military sexual trauma, to include anxiety or depression.  

As for the Veteran's testimony connecting his diagnosed psychiatric conditions to service, the Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran has a psychiatric disability which is due to service, falls outside the realm of common knowledge of a lay person. Jandreau, 429 F.3d at 1377 (lay persons not competent to diagnosis cancer).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id. 

Furthermore, the Board notes that the Veteran has not reported a history of continuing symptoms since service.  In fact, he testified during the February 2012 hearing that he did not experience mental health symptoms until years after separation.  The Board discusses the Veteran's reported symptoms in the context of using lay evidence to prove the nexus element of a service connection claim under 38 C.F.R. § 3.303(a) and (d) , but not 38 C.F.R. § 3.303(b).  See Davidson, 581 F.3d 1313; Walker, 708 F.3d at 1331.

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was more than 40 years after his separation from active duty service.  With respect to PTSD, the weight of the evidence is against the finding of a current diagnosis in accordance with 38 C.F.R. § 4.125(a) and 38 C.F.R. § 3.304(f) (2014).  In addition, the record does not contain competent evidence relating the Veteran's diagnosed psychiatric disorders to active duty service.  The Board therefore concludes that the preponderance of the evidence is against the claim for an acquired psychiatric disorder and it is denied.  38 U.S.C.A. § 5107(b).




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


